Exhibit 10.6

 

Execution Version

 

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED

REVOLVING CREDIT AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT (this “Amendment”) is made and entered into as of November
28, 2017, by and among DASEKE, INC., a Delaware corporation (“Guarantor”),
DASEKE COMPANIES, INC., a Delaware corporation (the “Borrowing Agent”), each of
its subsidiaries party thereto as borrowers (together with Borrowing Agent, each
a “Borrower” and collectively, the “Borrowers” and together with Guarantor, the
“Loan Parties”), the Lenders (as defined in the Credit Agreement referred to
below) party hereto, and  PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for
the Lenders (PNC, together with its successors and assigns in such capacity,
“Agent”).

RECITALS

A.         The Loan Parties, Agent and Lenders are parties to that certain Fifth
Amended and Restated Revolving Credit and Security Agreement, dated as of
February 27, 2017 (as heretofore amended, restated, supplemented, or otherwise
modified, the “Credit Agreement”);

B.         On or about the date hereof, Term Loan Agent, the financial
institutions party thereto as “Lenders” thereunder, Borrowing Agent, Guarantor,
and certain of their Affiliates are entering into that certain Incremental and
Refinancing Amendment (Amendment No. 2 to Credit Agreement) (referenced herein
as “Term Amendment No. 2”) to amend the Term Loan Agreement pursuant to the
terms and provisions thereof; and

C.         In conjunction with the Term Amendment No. 2, and subject to the
terms and conditions set forth herein, Agent, the Required Lenders, Guarantor,
and the Borrowers desire to amend the Credit Agreement as provided herein.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound agree as follows:

ARTICLE I

DEFINITIONS

1.01      Capitalized terms used herein and not defined herein shall have the
meanings ascribed to them in the Credit Agreement.

ARTICLE II

AMENDMENTS

Effective as of the Effective Date (as defined below),

2.01      Amendment to Section 1.2.

(a)         Section 1.2 of the Credit Agreement is hereby amended to add the
following defined terms therein in the appropriate alphabetical order:

“Second Amendment Effective Date” shall mean November 28, 2017.

 

 



[Daseke] Second Amendment to 5th A&R Credit Agreement

--------------------------------------------------------------------------------

 



“Total Leverage Ratio” shall have the meaning assigned to such term in the Term
Loan Agreement as in effect on the Second Amendment Effective Date.

 

(b)         Section 1.2 of the Credit Agreement is hereby amended to amend the
definition of “Funded Debt” therein to delete the words “;  provided further
that “Funded Debt” shall not be reduced pursuant to clause (x) by more than
$5,000,000” therein.

2.02      Amendments to Section 7.6.  Section 7.6 of the Credit Agreement is
hereby amended as follows:

(a)         clause (j) therein is amended and restated to read as follows:

“(j)        Indebtedness of any Loan Party and/or any Restricted Subsidiary with
respect to capital leases and Purchase Money Indebtedness (i) incurred prior to
or within 270 days of the acquisition, lease, completion of construction, repair
of, replacement, improvement to or installation of the assets acquired, leased,
constructed, repaired, replaced, improved or installed in connection with the
incurrence of such Indebtedness in an aggregate outstanding principal amount not
to exceed the greater of (x) $75,000,000 and (y) fifty percent (50%) of the
Consolidated Adjusted EBITDA for the four Fiscal Quarter period ended
immediately prior to the incurrence of such Indebtedness and (ii) outstanding on
the Second Amendment Effective Date (as such Indebtedness may be refinanced or
replaced from time to time up to such outstanding amount); provided,  that such
amount permitted under this clause (ii), taken together with any ordinary course
capital leases, purchase money indebtedness, equipment financings, real estate
financings, letters of credit and surety bonds that were permitted to survive
under Section 8.1(x)(B) on the Closing Date, shall not exceed an aggregate
amount of $85,000,000;”

 

(b)         clause (q) therein is amended to delete each reference to
“3.30:1.00” therein and replace it with “3.75:1.00” therein; and

(c)         clause (r) therein is amended to delete the reference to “Closing
Date” therein and replace it with “Second Amendment Effective Date (after giving
effect to any amendment to the Term Loan Agreement entered into as of such
date)” therein.

ARTICLE III

CONDITIONS PRECEDENT

 

3.06      Conditions Precedent. This Amendment shall become effective only upon
the satisfaction in full, in a manner satisfactory to Agent, of the following
conditions precedent, unless specifically waived in writing by Required Lenders
(the first date upon which all such conditions have been satisfied being herein
called the (referenced herein as the “Effective Date”):

(a)         Agent shall have received the following, each in form and substance
satisfactory to Agent and its legal counsel:

(i)          this Amendment duly executed by the Loan Parties, Agent and
Required Lenders; and

(ii)         all other documents Agent may reasonably request with respect to
any matter relevant to this Amendment or the transaction contemplated hereby;
and





-  2 -

[Daseke] Second Amendment to 5th A&R Credit Agreement

--------------------------------------------------------------------------------

 



(b)         Agent shall have received the Term Amendment No. 2, duly executed by
each of the parties thereto;

(c)         Agent shall have received all fees, costs and expenses owed to or
incurred by Agent and Lenders arising in connection with the Credit Agreement,
the Other Documents, or this Amendment.

(d)         The representations and warranties contained herein shall be true
and correct as of the date hereof and the representations and warranties
contained in the Credit Agreement and the Other Documents shall be true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date; and

(e)         After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing and no Default or Event of Default
will result from the execution, delivery or performance of this Amendment.

ARTICLE IV

NO WAIVER

 

4.01      No Waiver. Nothing contained in this Amendment shall be construed as a
waiver by Agent or Lenders of any covenant or provision of the Credit Agreement
(as amended hereby), the Other Documents, or of any other contract or instrument
between any Loan Party and Agent or Lenders, and the failure of Agent or Lenders
at any time or times hereafter to require strict performance by Loan Parties of
any provision thereof shall not waive, affect or diminish any right of Agent to
thereafter demand strict compliance therewith. Agent and Lenders hereby reserve
all rights granted under the Credit Agreement, the Other Documents, this
Amendment and any other contract or instrument between any of them.  This
Amendment is not a novation, release, or discharge of any Obligation under the
Credit Agreement.

ARTICLE V

RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

5.01      Ratifications.  The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the Other Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the Other Documents are ratified and confirmed and shall continue
in full force and effect.  Each Loan Party hereby agrees that all liens and
security interests securing payment of the Obligations under the Credit
Agreement are hereby collectively renewed, ratified and brought forward as
security for the payment and performance of the Obligations.  Loan Parties,
Agent and Required Lenders agree that the Credit Agreement and the Other
Documents, as amended hereby, shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms.

5.02     Representations and Warranties.  Each Loan Party hereby represents and
warrants to Agent and Lenders as of the date of this Amendment as
follows:  (A) it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of organization; (B) such Loan Party
has not (i) amended, modified or waived any term or material provision of its
Articles of Incorporation or By-Laws or Certificate of Formation or Operating
Agreement, as applicable, or other organizational documents since last
delivering such document to Agent or (ii)  adopted any resolution which would be
materially adverse to Agent or Lenders (C) the execution, delivery and
performance by it of this Amendment, the Credit Agreement and all Other
Documents executed and/or delivered in connection





-  3 -

[Daseke] Second Amendment to 5th A&R Credit Agreement

--------------------------------------------------------------------------------

 



herewith to which it is a party are within its powers, have been duly
authorized, and do not contravene (i) its articles of organization, operating
agreement, or other organizational documents or (ii) any applicable law; (D) no
consent, license, permit, approval or authorization of, or registration, filing
or declaration with any Governmental Body or other Person, is required in
connection with the execution, delivery, performance, validity or enforceability
of this Amendment, the Credit Agreement or any of the Other Documents executed
and/or delivered in connection herewith to which it is a party by or against it,
except for those consents, approvals or authorizations which will have been duly
obtained, made or compiled prior to the Effective Date and which are in full
force and effect; (E) this Amendment, the Credit Agreement and all Other
Documents executed and/or delivered in connection herewith to which it is a
party have been duly executed and delivered by it; (F) this Amendment, the
Credit Agreement and all Other Documents executed and/or delivered in connection
herewith to which it is a party constitute its legal, valid and binding
obligation enforceable against it in accordance with their terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; (G) no Default
or Event of Default exists, has occurred and is continuing or would result by
the execution, delivery or performance of this Amendment; (H) such Loan Party is
in compliance with all covenants and agreements contained in the Credit
Agreement and the Other Documents to which it is a party, as amended hereby; and
(I) the representations and warranties contained in the Credit Agreement and the
Other Documents to which it is a party are true and correct in all material
respects on and as of the date hereof and on and as of the date of execution
hereof as though made on and as of each such date, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
complete on and as of such earlier date).

ARTICLE VI

MISCELLANEOUS PROVISIONS

6.01      Survival of Representations and Warranties.  All representations and
warranties made in the Credit Agreement or the Other Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the Other
Documents, and no investigation by Agent or any Lender shall affect the
representations and warranties or the right of Agent and Lenders to rely upon
them.

6.02     Time of the Essence.  Each Loan Party hereby acknowledges and agrees
that time is of the essence with respect to the performance of any and all
covenants made by the Loan Parties under this Amendment, and the Loan Parties
shall strictly comply with the deadlines associated with this Amendment.

6.03     Reference to Credit Agreement.  Each of the Credit Agreement and the
Other Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement, as amended hereby, are hereby amended so that
any reference in the Credit Agreement and such Other Documents to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby.

6.04      Expenses of Agent.  Each Borrower agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses incurred by Agent and
Affiliates in connection with any and all amendments, modifications, and
supplements to the Other Documents, including, without limitation, the
reasonable and documented fees, charges and disbursements of Agent’s legal
counsel, and all costs and expenses incurred by Agent in connection with the
enforcement or preservation of any rights under the Credit Agreement, as amended
hereby, or any Other Documents, including, without, limitation, the costs and
fees of Agent’s legal counsel.





-  4 -

[Daseke] Second Amendment to 5th A&R Credit Agreement

--------------------------------------------------------------------------------

 



6.05     Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

6.06     Successors and Assigns.  This Amendment is binding upon and shall inure
to the benefit of Loan Parties, Agent, each Lender and their respective
successors and assigns, except that no Loan Party may assign or transfer any of
its respective rights or obligations hereunder without the prior written consent
of Agent and each Lender.

6.07     Counterparts.  This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or electronic transmission (including email transmission of a PDF image) or
other electronic means shall be equally effective as delivery of a manually
executed counterpart of this Amendment.

6.08     Effect of Waiver.  No consent or waiver, express or implied, by Agent
or Required Lenders to or for any breach of or deviation from any covenant or
condition by Loan Parties shall be deemed a consent to or waiver of any other
breach of the same or any other covenant, condition or duty.

6.09     Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

6.10     Applicable Law.  THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

6.11     Further Assurances. Each Loan Party shall execute and deliver to Agent
from time to time, upon demand, such supplemental agreements, statements,
assignments and transfers, or instructions or documents as Agent may reasonably
request, in order that the full intent of the Credit Agreement and this
Amendment may be carried into effect.

6.12     Final Agreement.  THE CREDIT AGREEMENT AND THE OTHER DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.  THE CREDIT
AGREEMENT AND THE OTHER DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY LOAN PARTIES
AND AGENT.

6.13     Release.  EACH LOAN PARTY HEREBY (I) ACKNOWLEDGES THAT IT HAS NO
DEFENSE, COUNTERCLAIM, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN
BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS OBLIGATIONS AND (II)
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT OR ANY LENDER,
THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE
THIS AMENDMENT,





-  5 -

[Daseke] Second Amendment to 5th A&R Credit Agreement

--------------------------------------------------------------------------------

 



WHICH ANY LOAN PARTY MAY NOW OR HEREAFTER HAVE AGAINST AGENT, ITS PREDECESSORS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY.

6.14     Other Document.  This Amendment is an “Other Document” for all
purposes.

[Remainder of page intentionally left blank]

 

 



-  6 -

[Daseke] Second Amendment to 5th A&R Credit Agreement

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the date first above written.

 

 

 

 

 

BORROWERS:

 

 

 

DASEKE COMPANIES, INC.

 

 

 

 

 

By:

/s/ Angie J. Moss

 

Name:

Angie J. Moss

 

Title:

Vice President, Corporate Controller and

 

 

Assistant Secretary

 

 

[Signatures continued on next page]





[SIGNATURE PAGE]

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

 

 

B. C. HORNADY AND ASSOCIATES, INC.

 

BOYD BROS. TRANSPORTATION INC.

 

BOYD LOGISTICS, L.L.C.

 

BOYD LOGISTICS PROPERTIES, LLC

 

BOYD INTERMODAL, LLC

 

BROS. LLC

 

BULLDOG HIWAY EXPRESS

 

BULLDOG HIWAY LOGISTICS, LLC

 

CENTRAL OREGON TRUCK COMPANY, INC.

 

DASEKE LOGISTICS, LLC

 

DASEKE LONE STAR, INC.

 

E. W. WYLIE CORPORATION

 

GROUP ONE, INC.

 

HORNADY LOGISTICS, LLC

 

HORNADY TRANSPORTATION, L. L. C.

 

HORNADY TRUCK LINE, INC.

 

J. GRADY RANDOLPH, INC.

 

JGR LOGISTICS, LLC

 

LONE STAR HEAVY HAUL, INC.

 

LONE STAR PROJECT SPECIALISTS, INC.

 

LONE STAR TRANSPORTATION, LLC

 

LST HOLDINGS, INC.

 

LST EQUIPMENT, INC.

 

MASHBURN TRUCKING, INC.

 

MID SEVEN TRANSPORTATION COMPANY

 

NATIONAL RIGGING, INC.

 

NEI TRANSPORT, LLC

 

 

 

 

 

By:

/s/ Angie J. Moss

 

Name:

Angie J. Moss

 

Title:

Vice President and Assistant Secretary

 





[SIGNATURE PAGE]

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

 

 

R&R TRUCKING HOLDINGS, LLC

 

R&R TRUCKING ACQUISITIONS, LLC

 

R & R TRUCKING, INCORPORATED

 

RANDOLPH BROTHERS, LLC

 

SCHILLI DISTRIBUTION SERVICES, INC.

 

SCHILLI LEASING, INC.

 

SCHILLI MOTOR LINES, INC.

 

SCHILLI NATIONAL TRUCK LEASING & SALES INC.

 

SCHILLI SPECIALIZED, INC.

 

SCHILLI SPECIALIZED FLATBED DIVISION, INC.

 

SCHILLI SPECIALIZED OF TEXAS, INC.

 

SCHILLI TRANSPORTATION SERVICES, INC.

 

SMOKEY POINT DISTRIBUTING, INC.

 

SPD TRUCKING, LLC

 

STEELMAN TRANSPORTATION, INC.

 

ST LEASING, INC.

 

TEXR ASSETS, L.L.C.

 

TEXR ASSETS 2, L.L.C.

 

TEXR EQUIPMENT, LLC

 

TNI (USA), INC.

 

WTI TRANSPORT, INC.

 

 

 

 

 

By:

/s/ Angie J. Moss

 

Name:

Angie J. Moss

 

Title:

Vice President and Assistant Secretary

 





[SIGNATURE PAGE]

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

 

 

GUARANTOR:

 

 

 

DASEKE, INC.

 

 

 

By:

/s/ Angie J. Moss

 

Name:

Angie J. Moss

 

Title:

Senior Vice President, Chief Accounting Office,

 

 

Corporate Controller and Assistant Secretary

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

DASEKE TRS LLC

 

DASEKE ST LLC

 

 

 

 

 

By:

/s/ Angie J. Moss

 

Name:

Angie J. Moss

 

Title:

Vice President and Assistant Secretary

 





[SIGNATURE PAGE]

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Agent and a Lender

 

 

 

 

 

By:

/s/ Jeffrey Marchetti

 

Name:

Jeffrey Marchetti

 

Title:

Vice President

 

[SIGNATURE PAGE]

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT

--------------------------------------------------------------------------------